[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defense to this hearing in damages devolved, in essence, into a claim that the plaintiffs failed to mitigate their damages. The defendant constructed an adequate foundation for such a claim — showing the all too close symbiotic relationship between the estate and the bank in connection with this particular transaction — but failed to complete the edifice. The burden of proof on mitigation is squarely on the defendant. Preston v.Keith, 217 Conn. 12 (1991). The defendant was unable to sustain that burden.
Judgment may enter in favor of the plaintiffs and against the defendant for $46,291.00.
BY THE COURT
LEVIN, J.